Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Notes:
1.	This application 16/773,053 is double patenting with case 13/185,236 (now patent US 10,223,703 B2), and also is double patenting with case 16/222,519 (now patent US 10,592,910 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on April, 02, 2021.  Therefore, rejection for nonstatutory double patenting has been withdrawn.  Similar with patent US 10,223,703 B2 and patent US 10,592,910 B2, this application (independent claims 21 and 31) as a whole include limitations have been found novelty.  Further, rejection under 101 for claims 21, 31 and their independent claims has been withdrawn since the amended independent claims 21 and 31,  as a whole include the underlined limitations:  “an interface comprising a first customer data transmission interface….., and a second customer data transmission interface….., one or more hardware computer processors in connection with the one or more computer readable storage device and configured to execute the plurality of computer executable instructions in order to cause the system to:…… normalize the data relating to the first ad impression opportunity and the data relating to the second ad impression opportunity, wherein the normalization comprises: accessing the interface comprising the first custom data transmission interface and the second custom data transmission interface”, that have been found as significantly more.  Applicant’s specification US 2020/0279277 A1 has supports for these limitations in at least Fig. 2G, paras 0085, 0091, 0098, 0105-0106, and 0148-0149.   In addition, rejection under 112 second (112 b) for claims 21-40 has been withdrawn since Applicant has amended independent claims 21 and 31.   
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on 04/02/2021, wherein Claims 21-40 are allowed.  Claims 1-20 have been previously cancelled by Applicant.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 21 and 31, the closest prior art of record, the combination of Jackson et al; (20120253928 A1), Peretz; (US 9,076,166 B1) and Boyd et al; (US 20070143171 A1) and the other prior art of record fail to fairly teach such an apparatus and system, as claimed as a whole, including the subject matter: “determine a difference between the determined second competitive market value and the adjusted second competitive market value; repeatedly adjust the adjusted second competitive market value if the determined difference is above a predetermined threshold level; finalize the adjusted second competitive market value if the determined difference is below a predetermined threshold level; determine to bid on the second ad impression opportunity when the finalized second competitive market value is not greater than the second fair market value”.  
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681